        Case:
       Case    19-16803, 02/05/2020,
            4:13-md-02420-YGR        ID: 11587050,
                                 Document          DktEntry:
                                            2582 Filed       10, Page
                                                       02/05/20       1 of
                                                                   Page    2 2
                                                                        1 of




                        UNITED STATES COURT OF APPEALS                    FILED
                                 FOR THE NINTH CIRCUIT                     FEB 5 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
In re: LITHIUM ION BATTERIES                     No.    19-16803
ANTITRUST LITIGATION,
                                                 D.C. No. 4:13-md-02420-YGR
------------------------------                   Northern District of California,
                                                 Oakland
INDIRECT PURCHASER PLAINTIFFS,
                                                 ORDER
                   Plaintiff-Appellee,


 v.


CHRISTOPHER ANDREWS,

                   Objector-Appellant,

  v.

PANASONIC CORPORATION; et al.,

                   Defendants-Appellees.

       Appellant’s motion (Docket Entry No. 8) for an extension of time to file the

opening brief is treated as a motion to stay appellate proceedings, and is granted.

       Appellate proceedings are stayed until March 18, 2020.

       On or before the expiration of the stay, appellant may file a status report and

motion for further relief.

       The briefing schedule will be reset in a future order.
         Case:
        Case    19-16803, 02/05/2020,
             4:13-md-02420-YGR        ID: 11587050,
                                  Document          DktEntry:
                                             2582 Filed       10, Page
                                                        02/05/20       2 of
                                                                    Page    2 2
                                                                         2 of




                                                 FOR THE COURT:

                                                 MOLLY C. DWYER
                                                 CLERK OF COURT

                                                 By: Kara Slack
                                                 Deputy Clerk
                                                 Ninth Circuit Rule 27-7




tah/1.27.20/Pro Mo                        2                                   19-16803
